

116 S2151 IS: Combating Deceptive Immigration Enforcement Practices Act of 2019
U.S. Senate
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2151IN THE SENATE OF THE UNITED STATESJuly 17, 2019Mr. Booker introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend section 287 of the Immigration and Nationality Act to prohibit immigration officers and
			 agents of the Department of Homeland Security from wearing clothing or
			 other items bearing the word police.
	
 1.Short titleThis Act may be cited as the Combating Deceptive Immigration Enforcement Practices Act of 2019. 2.Limitation on immigration officer uniformsSection 287 of the Immigration and Nationality Act (8 U.S.C. 1357) is amended by adding at the end the following:
			
 (i)Immigration officers and agents of the Department of Homeland Security, including officers and agents of U.S. Immigration and Customs Enforcement or U.S. Customs and Border Protection, may not wear any clothing, accessories, or other items on their person that bear the word police while performing duties under the immigration laws..